﻿Mr. President, first of all I
would like to congratulate you on your election as President
of the General Assembly at this session. We wish you
success in this responsible task in a year that will be of
great importance for the Organization.
I would also like to take this opportunity to express
our gratitude to the previous President of the Assembly,
Ambassador Ismail, who showed exceptional commitment
to the reform initiatives throughout the fifty-first session.
That recently concluded session was an important step
towards a reinforced United Nations which, with its
universal membership, will have to be able to deal with
serious problems facing the world today.
We expect the fifty-second session of the General
Assembly to be a decisive landmark in the renewal and
restructuring of the United Nations — a major endeavour
undertaken by Member States several years ago. In this
respect we would like to pay tribute to the Secretary-
General, who presented his report on this question to the
General Assembly on 16 July. My Government lends its
full support to Secretary-General Kofi Annan in his
efforts. We also note with satisfaction that part of this
package has already been implemented.
Estonia is looking forward to an agreement within
the foreseeable future concerning a response by Member
States to the Secretary-General’s proposals. It is our
sincere hope that Members will deal with this matter in a
constructive manner and that a generally acceptable
scheme for reforming the United Nations will be agreed
upon. We are confident that all Member States will
benefit from the reform of the Organization.
I would now like to focus my address on points of
specific relevance to present needs in the reform package.
The aim of reform as a whole is to adapt the Organization
to its new challenges, to make it more effective and
efficient, more manageable and modern in every way. We
are now remodelling this Organization to make it
compatible with the twenty-first century. The world has
changed — the United Nations has to change with it.
Having criteria for the appraisal of performance seems to
be of crucial importance. Result-based budgeting should
assure a strengthened linkage between intergovernmental
mandates and their efficient implementation. Enhanced
cost effectiveness envisaged for 1998-1999 is also an
encouraging sign.
Estonia lends strong support to the idea of cutting
the number of agenda items for future sessions. We also
find the idea of consolidating the representation of
different United Nations funds and programmes in


Member States on common premises and under one flag to
be very attractive. United Nations Houses would enhance
the visibility of the Organization and provide a valuable
source of information about it and its activities. I would
like to note the positive experience Estonia has gathered in
cooperation with the local United Nations Development
Programme (UNDP) country office. Many programmes
vital to Estonia have materialized owing to the support of
the UNDP. We highly appreciate this cooperation and hope
that the future United Nations House will be able to use
that valuable expertise.
The financing of the United Nations is a question that
interests all of us. Without adequate financing, the
Organization would not be able to fulfil its mandate. This
fifty-second session of the General Assembly must assess
the impact of the Secretary-General’s proposed reforms on
the programme budget for 1998-1999 and define a new
scale of assessments for its Member States. Estonia
supports the Secretary-General’s reform measures aimed at
enhancing the Organization’s effectiveness and better
implementation of its programmes by reducing excessive
and unnecessary expenditures.
With regard to the new scale of assessments, Estonia
would like to see a more transparent scale based on the
fundamental principle of capacity to pay to be adopted. All
measures should lead towards putting the Organization on
a sound and predictable financial footing. We believe that
the main prerequisite for achieving this goal is that Member
States clear their arrears to the regular as well as to the
peacekeeping budgets. Estonia is committed to doing so.
We welcome the appointment of Mrs. Mary Robinson,
former President of Ireland, to the position of the High
Commissioner for Human Rights. Estonia supports the plan
for the consolidation of the Centre for Human Rights and
the Office of the High Commissioner for Human Rights
into one office. We would also like to stress the importance
that we attach to adequate financing of the Organization’s
human rights machinery.
Two major events have occurred in the past year in
the field of economic and social cooperation. The first of
them was the adoption of the Agenda for Development.
Estonia shares the perception of the importance of
development issues for the United Nations. Health and
education should also be high priorities. The second such
event was the nineteenth special session of the General
Assembly, the aim of which was to review the
implementation of Agenda 21, the global plan of action for
sustainable development adopted in Rio de Janeiro in 1992.
Although the special session acknowledged the positive
results which have been achieved since Rio, it also
expressed concern over worsened overall trends for
sustainable development. In this regard, we expect the
fifty-second session of the General Assembly to give
further political impetus to the implementation of the
mandates and tasks defined at the session.
In Estonia, we believe that our task today is to
provide the present generation with the safe, good-quality
living environment and resources needed to promote a
strong and diversified economy without compromising the
needs of future generations. For that reason, over the last
five years Estonia has signed, ratified and acceded to
more than 40 bilateral and multilateral environment
agreements and conventions. We have also established the
Governmental Commission on Sustainable Development,
led by the Prime Minister. Estonia is working closely
with the countries in the Baltic Sea area to develop a
Baltic region sustainable development strategy.
I would like to stress the importance that we attach
to the consideration of economic and social issues by the
General Assembly. With this in view, the work of the
Second and Third Main Committees should be
rationalized in order to avoid any overlap and duplication.
One of the central areas of the reform concerns
renewing the Security Council. This year, Member States
must continue efforts to achieve the goal of making the
Council more representative and to improve its working
methods. Estonia elaborated its position in cooperation
with a group of smaller like-minded countries. We
support enlargement in both existing categories. We also
view Germany and Japan as potential new permanent
members of the Council. The developing countries of
Asia, Africa and Latin America should also be
represented on a permanent basis.
Disarmament has been one of the United Nations
priority goals since its founding. In fact, disarmament
efforts have yielded considerable progress. The conclusion
of the Comprehensive Nuclear-Test-Ban Treaty last year
was an important step forward.
One of the important responsibilities of the United
Nations is managing conflicts — acting rapidly in the
face of crises. Peacekeeping continues to be an important
activity of the Organization. In recent years, we have
been witnessing a change in the role of United Nations
peacekeeping missions. United Nations peacekeepers have
2


been facing the challenge of dealing with internal conflicts
throughout the world.
Estonia is continuing to take part in United Nations
peacekeeping. An Estonian company has recently completed
its successful deployment in the United Nations Interim
Force in Lebanon (UNIFIL). Together with Latvia and
Lithuania, we are looking forward to contributing a
battalion of peacekeepers to the United Nations
peacekeeping operations. The battalion, called BALTBAT,
will be operational from the beginning of 1998. I would
like to take this opportunity to pay tribute to all Member
States of the Organization that have been participating in
this project. The initial experience of Baltic peacekeepers
in United Nations peacekeeping missions has shown how
regional cooperation evolves into global cooperation. The
Baltic preparedness to merge as a joint battalion is an
element strengthening regional security. It proves our
readiness to assume responsibility as well as our right to
choose our own means of security. Estonia is currently
contributing civilian police officers and military observers.
We have also joined the United Nations peacekeeping
standby arrangement.
We strongly believe in the cooperation of the United
Nations with regional organizations in all parts of the
world. Reliance on the expertise and capacities of these
organizations would allow us to avoid duplication and
allocate scarce resources in the most effective manner. We
do have examples of fruitful cooperation with regional
entities. In Europe, we have been witnessing joint United
Nations actions, in particular with the Organization for
Security and Cooperation (OSCE) in Europe and with the
North Atlantic Treaty Organization (NATO).
We would like to note that the structure and
composition of regional organizations is changing. The
European Union and NATO are gradually opening to new
members. This is a very important phenomenon in the
process towards enhancing stability and security in our
region. Estonia associates its future with full membership
in both of these organizations.
In conclusion, let me express my sincere hope that on
the eve of the twenty-first century mankind is willing to
reverse its classical interpretation of the past so eloquently
expressed at the dawn of this century by the English
novelist and poet Thomas Hardy:
“War makes rattling good history; but Peace is poor
reading.” [Thomas Hardy, The Dynasts, pt. II, Spirit
Sinister]










